     CASE 0:18-cr-00225-DWF-BRT Document 143 Filed 08/25/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                             Criminal Nos. 18-225 (DWF/BRT),
                                                                         19-137 (DWF)
                    Plaintiff,
v.
                                                                    MEMORANDUM
Javonn T. Lewis,                                               OPINION AND ORDER

                    Defendant.



Javonn T. Lewis, Defendant, Pro se.

Jeffrey S. Paulsen, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.



                                   INTRODUCTION

      This matter is before the Court on Defendant Javonn T. Lewis’s (“Lewis”) pro se

motion for compassionate release in light of the COVID-19 pandemic.1 (Doc. No. 139;

Related Case Doc. No. 27, collectively, (“Motion”).) The United States of America (the




1
       On June 15, 2020, Lewis filed a self-styled motion for compassionate release in
Case No. 18-cr-225. (Doc. No. 139.) He filed the same motion in related Case No. 19-
cr-137 (“Related Case”). (Doc. No. 27.) This Order applies to both filings. For the
purposes of citation, the Court lists the document entry in Case No. 18-cr-225 first,
followed by the docket entry in the Related Case.
     CASE 0:18-cr-00225-DWF-BRT Document 143 Filed 08/25/20 Page 2 of 7




“Government”) opposes Lewis’s Motion.2 (Doc. No. 142; Related Case Doc. No. 29.)

For the reasons discussed below, the Court respectfully denies Lewis’s Motion.

                                   BACKGROUND

      On May 22, 2019, Lewis pled guilty to Count 4 (Hobbs Act Robbery) in violation

of 18 U.S.C. § 1951 of a Superseding Indictment in the District of Minnesota ((Doc.

No. 24), and to Count 1 of an indictment in the District of Nebraska (Related Case Doc.

No. 2.) also charging him with Hobbs Act Robbery in violation of 18 U.S.C. § 1951.3

(Doc. No. 81; Related Case Doc. No. 8 (collectively, “Plea Agreement”); see also Doc.

No. 80; Related Case Doc. No. 7.) On October 8, 2019, this Court sentenced Lewis to 82

months’ imprisonment followed by a 3-year term of supervised release.4 (Doc. Nos. 122,

123; Related Case Doc. Nos. 23, 24.) Lewis is currently incarcerated at Greenville FCI

in Illinois. BOP Inmate Locator, https://www.bop.gov/inmateloc/ (last accessed

August 21, 2020). According to the Bureau of Prisons (“BOP”), Lewis’s release date is

December 1, 2024. Id.

      Lewis now moves for compassionate release in light of the COVID-19 pandemic.

(Motion at 1.) He asserts that his immune system is compromised because of a




2
       Lewis’s reply to the Government’s opposition was due August 12, 2020; however,
he did not respond. (See Doc. No. 140; Related Case Doc. No. 28.)
3
       Lewis waived his right to trial in the District of Nebraska and consented to the
disposition of the Nebraska indictment in the District of Minnesota, pursuant to Rule 20
of the Federal Rules of Criminal Procedure. (Plea Agreement ¶ 1.)
4
      Lewis’s sentence reflected three prior felonies. (See Doc. No. 94 ¶¶ 68-70, 104.)


                                            2
      CASE 0:18-cr-00225-DWF-BRT Document 143 Filed 08/25/20 Page 3 of 7




“concerning liver issue.”5 (Id.) Lewis argues further that he has a release plan, he regrets

the actions that led to his incarceration, and that his mother needs his assistance to care

for his younger siblings. (Id. at 2-3.) He asks the Court to release him so that he may

avoid the “medical jeopardy” imposed by COVID-19. (Id. at 1.)

                                       DISCUSSION

II.    Compassionate Release

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary

and compelling reasons warrant the reduction;” (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and




5
      Lewis states that while he was informed of his liver issue after arriving at
Greenville FCI, he has no additional information on his condition due to COVID-19.
(Motion at 1.) He further asserts that while he does not understand the issue, it worries
him. (Id.)


                                              3
     CASE 0:18-cr-00225-DWF-BRT Document 143 Filed 08/25/20 Page 4 of 7




(3) “the reduction is consistent with this policy statement.”6 USSG § 1B1.13

(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison and from which he or she is not expected to

recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories.7 Id.

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”8 Id.




6
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.
7
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. Statement at n.1(A)(i).
8
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).


                                               4
     CASE 0:18-cr-00225-DWF-BRT Document 143 Filed 08/25/20 Page 5 of 7




       The record does not reflect that Lewis has requested compassionate release from

the warden at Greenville FCI. (Doc. No. 56-6.) Because Lewis has not exhausted his

administrative remedies, the Court lacks jurisdiction to consider it. Even if the Court

could consider Lewis’s Motion, though, the Court finds that it fails on the merits.

       Specifically, the Court finds that Lewis’s circumstances do not meet the

demanding standard for compassionate release. The Court understands that Lewis feels

susceptible to COVID-19 because of his liver condition. Notwithstanding, this Court

agrees with others that a generalized fear is insufficiently extraordinary or compelling to

warrant immediate release. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020); United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020).

Lewis cites no underlying medical condition indicated by the Centers for Disease Control

and Prevention (“CDC”) that puts him at risk of severe infection from COVID-19 should

he contract it.9 See CDC, People of Any Age with Underlying Medical Conditions,

updated August 14, 2020, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed August 21, 2020).

       The Statement clearly defines “extraordinary and compelling” medical conditions

as those “which diminish the ability of the defendant to provide self-care in prison and

from which he or she is not expected to recover.” While the Court is sympathetic to


9
       While the CDC states that chronic liver disease, such as cirrhosis, may increase a
person’s risk for severe illness should that person contract COVID-19, the record does
not reflect that Lewis suffers from cirrhosis or any other chronic issue. Moreover, Lewis
does not indicate any other condition that makes him susceptible to severe infection. (See
generally, Motion.)


                                             5
     CASE 0:18-cr-00225-DWF-BRT Document 143 Filed 08/25/20 Page 6 of 7




Lewis’s concerns and his desire to return to his family, Lewis does present any condition

that makes him uniquely vulnerable to COVID-19. The Court also notes that the BOP is

taking active steps to mitigate the spread of the virus.10 Moreover, Greenville FCI has

just four inmates and eight staff persons who are currently positive for the virus, and one

inmate and nine staff persons who have recovered See Federal Burau of Prisons,

COVID-19 Cases, https://www.bop.gov/coronavirus/index.jsp (last accessed August 21,

2020). Accordingly, the Court finds no reason to believe that Greenville FCI is or will be

unable to respond to Lewis’s concerns.

       In short, while the Court understands the gravity of the COVID-19 pandemic and

recognizes Lewis’s concerns, the Court finds that the circumstances do not present an

extraordinary and compelling reason to warrant release. Accordingly, the Court

respectfully denies Lewis’s Motion.11


10
        Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of the COVID-19” and “to ensure the continued
effective operation of the federal prison system.” See Federal Bureau of Prisons, BOP
COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp
(last accessed July 14, 2020). Those steps include limiting visits and internal movement,
increased hygiene measures, and screening of both staff and inmates. (Id.) Current
measures also include a 14-day isolation period, and limited group gatherings (“Plan”).
See Federal Bureau of Prisons, BOP COVID-19 Action Plan Phase V,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
accessed August 21, 2020). The BOP periodically updates its Plan and is currently in
Phase IX. BOP COVID-19 Action Plan Phase VII, https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf. (last accessed
August 21, 2020).
11
        Because the Court lacks jurisdiction to consider Lewis’s Motion, and because even
if the Court could consider it, his Motion fails on the merits because he fails to present an
“extraordinary and compelling” reason to warrant release, the Court need not consider the
§ 3553(a) factors or whether he poses danger to the safety of any other person or to the

                                             6
     CASE 0:18-cr-00225-DWF-BRT Document 143 Filed 08/25/20 Page 7 of 7




                                    CONCLUSION

      For the reasons set forth above, the Court finds that it lacks authority to consider

Lewis’s Motion because he has failed to exhaust his administrative remedies. Even if the

Court could consider Lewis’s Motion, the Court finds that it fails on the merits because

Lewis has not demonstrated an extraordinary and compelling reason to warrant release.

                                         ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Javonn T Lewis’s pro se Motion for Release

(Case No. 18-cr-225, Doc. No. [139]; Related Case No.19-cr-137, Doc. No. [27]) is

respectfully DENIED.


Date: August 25, 2020                            s/Donovan W. Frank
                                                 DONOVAN W. FRANK
                                                 United States District Judge




community. See 18 U.S.C. § 3582(c)(1)(A); Statement. This being said, the Court
commends Lewis for his commitment to rehabilitation, and encourages him to keep up
the good work.


                                             7
